1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      GREGORY MAY,
4
                           Plaintiff,
5                                                          2:19-cv-00161-RFB-VCF
      vs.                                                  ORDER
6     SCOTT MATTINSON, et al.,
7                           Defendants.
8

9           Before the Court is the Motion for Leave of Court to File Second Amended Civil Rights Complaint
10   Pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act (ECF No. 50).
11          Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
12   motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
13   the granting of the motion. No opposition has been filed. Here, it would seem at though defendants have
14   consented to the granting of the instant motion.
15          Accordingly,
16          IT IS HEREBY ORDERED that the Motion for Leave of Court to File Second Amended Civil
17   Rights Complaint Pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act (ECF No. 50) is
18   GRANTED.
19          IT IS FURTHER ORDERED that the parties must file a proposed discovery plan and scheduling
20   order on or before May 1, 2020.
21          DATED this 30th day of March, 2020.
                                                                 _________________________
22
                                                                 CAM FERENBACH
23                                                               UNITED STATES MAGISTRATE JUDGE

24

25
